DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 08/30/2021 have been fully considered but they are not persuasive.
Pages 12-14 of the Remarks, Applicants argue that the fallback disclosed by Kim (US Pub. 2019/0166576) is not a voice fallback as recited in claims 1, 16, 31 and 36. Examiner respectfully disagrees. Figures 12-13 illustrate a scenario in which fallback is performed according to a service disclosed by Kim. Kim discloses in step 1260 “Connection request for IMS call”, which is a voice over packet switched request. The step 1270 “Redirection to LTE” must be a voice fallback (see paragraph [0169] and fig. 2), therefore.
Page 14 of the Remarks, Applicants argue that KIM does not anticipate “wherein the RRC connection request communication includes an indication that a voice call is a cause value for the RRC connection request communication,” as recited in claim 1. Examiner respectfully disagrees. Figure 12, step 1280, UE sends connection request to a LTE eNB, and S1360 in figure 13 shows the RRC connection establishment that indicates the UE inherently sends a RRC Connection Request message to the LTE .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-10, 16, 21, 23-25, 31, 36 and 45-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al, US Pub. 2019/0166576, hereinafter referred to as Kim.
Regarding claims 1, 16, 31 and 36, Kim discloses a method and an apparatus for effectively performing paging in a next-generation mobile communication system, comprising: receiving, from a first base station (BS) associated with a fifth generation New Radio (5G NR) radio access technology (RAT), a command of mobility including an indication for voice fallback from the 5G NR RAT to a second RAT(fig. 12-13, and paragraphs [0169] and [0172], the NR NB indicates fallback to LTE, as indicated by reference numeral 1270 to the UE. Since the connection request from the UE (1260) is 
Regarding claims 6, 21 and 47, 49-50 and 52, Kim discloses wherein a mobile originating (MO) voice call or a mobile terminating (MT) voice call is established between the UE and the first BS (fig. 13 and paragraphs [0172]-[0173], voice call is established for MO case and MT case)
Regarding claims 8, 23, 48 and 51, Kim discloses wherein the command of mobility comprises: receiving the command of mobility while establishing the voice call (see fig. 12-13, and paragraphs [0169], [0172] and [0174]-[0175]).
Regarding claims 9 and 24, Kim discloses establishing a voice call with the first BS (paragraphs [0172]-[0173], similar with claim 6).

Regarding claims 45-46, wherein the voice call is a voice over NR (VoNR) voice call (fig. 12, the call request 1260 is a voice over NR NB voice call).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4, 7, 19, 22, 34, 39 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as shown above.
Regarding claims 4, 19, 34 and 39, figure 13 and paragraphs [0163]-[0164] and [0174]-[0175], Kim discloses the command of mobility in step S1330 (fallback paging), which is separated with an RRC connection release message in step S1370. The claims recite the command of mobility comprises an RRCRelease NR RRC communication. It would have been obvious to one ordinary skill in the art at the time the invention was made to integrate the steps S1330 and S1370 disclosed by Kim to one step to reduce latency and to save system resource. See Making Integral, MPEP 2144.04.V.B. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claims 7 and 22, Kim does not disclose wherein the cause value being indicated as the voice call enables the second BS to prioritize resource allocation to the UE. Examiner takes official notice the feature recited in claims 7 and 22 is well-known in the art.  It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the well-known feature into Kim‘s system for reducing latency in order to guarantee quality of service.
Regarding claims 41-44, similar with claims 4, 19, 34 and 39 mentioned above, Kim discloses wherein the command of mobility is determined to be for voice fallback based at least in part on the voiceFallbackIndication information element (see figure 13 and paragraphs [0163]-[0164], [0174]-[0175] and [0185]-[0186], Kim discloses configuration information required for fallback is inserted into a paging message in S1330), which is separated with an RRC connection release message for voice fallback In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/THAI D HOANG/Primary Examiner, Art Unit 2463